Citation Nr: 0703112	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-16 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred on September 8, 2004, at a non-VA 
hospital.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran had active service from July 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York.

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is part of the record.


FINDINGS OF FACT

1.  The care and services rendered to the veteran at a non-VA 
medical facility on September 8, 2004, were not authorized in 
advance, but there was a medical emergency at the time of his 
treatment and a VA facility was not feasibly available to 
treat him during that period of time.

2.  The veteran was the recipient of VA hospital, nursing 
home, or domiciliary care within the 24-month period 
precedent to the treatment rendered on September 8, 2004.

3.  The veteran is financially liable to the provider of 
emergency treatment for that treatment and there is no 
evidence that the veteran had coverage under any medical care 
contract for payment or reimbursement in whole or in part for 
the treatment he received on September 8, 2004.

4.  The veteran was not eligible for reimbursement for these 
expenses under 38 U.S.C.A. § 1728 (West 2002).




CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the 
expenses associated with the emergency treatment received by 
the veteran at a private facility on September 8, 2004, have 
been met.  38 U.S.C.A. §§ 1725, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 17.1000-1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to payment or 
reimbursement for expenses incurred at a private medical 
facility on September 8, 2004.  The Board observes that the 
VAMC in Canandaigua, New York, denied the veteran's claim for 
payment or reimbursement on the basis that he is not eligible 
under either the criteria set forth in 38 U.S.C.A. § 1725 
because a prudent layperson would not have reasonably viewed 
the visit as an "emergency" or thought that a delay in 
seeking immediate attention would have been hazardous to life 
or health.

The criteria set forth in 38 U.S.C.A. § 1725 provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility 
for those veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24- 
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).

It is not contended or shown that the veteran has established 
service connection for a knee disorder for which he received 
medical care on September 8, 2004.  Additionally, inasmuch as 
service connection is not in effect for any disability, the 
veteran's left knee disability for which he received care on 
September 8, 2004, was not aggravating any service-connected 
disability and the veteran has not established a total 
disability permanent in nature, resulting from service-
connected disability.  Therefore, payment or reimbursement 
for private medical care provided on September 8, 2004, is 
not permitted under the provisions of 38 U.S.C.A. § 1728.

A Health Insurance Claim form reflects that the veteran 
received emergency treatment on September 8, 2004, for a 
contusion of the knee.  The veteran's written communications, 
as well as his September 2005 hearing testimony, reflect his 
contention that treatment on September 8, 2004, was an 
emergency because he fell and tore cartilage in his left knee 
while he was camping, he was unable to get up from the ground 
or ambulate, and another camper had to carry the veteran to 
his car and drive him to the hospital.  

The nearest hospital was a private facility located 
approximately 25 miles away and the nearest VAMC was 
approximately 100 miles away.  

The evidence of record confirms that the veteran was the 
recipient of VA treatment within the 24-month period 
preceding the treatment rendered on September 8, 2004.

Medical bills in connection with the veteran's September 8, 
2004, treatment reflect that he was treated for contusion of 
the knee and he had "other" insurance.  These bills were 
submitted to the VAMC for payment.  Communications from the 
veteran reflect that he does not have private health 
insurance and presented his VA card for payment purposes at 
the time of the emergency treatment.  

The veteran should attempt to use a VA hospital whenever 
possible in light of the very high costs involved in private 
care, clearly impacting VA's ability to help veterans 
overall.  However, given that the veteran fell while he was 
camping, was unable to ambulate, and was carried to a vehicle 
for transport to a medical facility; the Board finds that the 
veteran was experiencing a medical emergency and the criteria 
for entitlement to reimbursement for the expenses associated 
with the emergency treatment received by the veteran at a 
private facility on September 8, 2004, have been met.  
Accordingly, the appeal is granted.

The Board apologizes for the delay in the full adjudication 
of this claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  VCAA does not apply 
in a case such as this where the governing regulations reside 
in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).  Moreover, in light of the full grant of 
benefits sought on appeal in this decision, it is clear that 
no further notification or assistance under the VCAA is 
necessary to develop facts pertinent to the veteran's claim.

ORDER

Payment or reimbursement for the cost of medical expenses 
incurred on September 8, 2004, at a non-VA hospital, is 
granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


